FILED
                            UNITED STATES DISTRICT COURT                                    AUG 13 2009
                            FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District and
                                                                                        Bankruptcy Courts

Edem Aka,

        Petitioner,

        v.                                            Civil Action No.               09     15~!6
Eric Holder et ai.,

        Respondents.


                                  MEMORANDUM OPINION

        The petitioner has filed an application to proceed in forma pauperis and a pro se petition

for a writ of audita querela under the All Writs Act, 28 U.S.C. § 1651. The Court will grant the

application to proceed in forma pauperis and dismiss the petition for lack of subject matter

jurisdiction.

        Petitioner is currently incarcerated under a deportation order issued on May 21,2009, by

an immigration judge in the Immigration Court in Atlanta, Georgia. See Petition ("Pet.") at 3 &

Ex. 3. 1 The deportation order is based in part or in whole on the fact that the petitioner was

convicted of felony armed robbery by a Superior Court of the District of Columbia jury in 2003.

See id. at 15-17. Petitioner, who contends that he is innocent of the charges, Pet. at 10, appealed

his conviction. He also filed a petition for a writ of habeas corpus in this Court, which was

dismissed for lack of jurisdiction. See Order, Aka v. Warden, Civil Action No. 09-1040 (UNA)

(D.D.C. June 4, 2009). In his habeas case, petitioner was informed that a collateral attack on his


       I It is unclear whether that appeal has been resolved, because appended to the petition is
an Order of the Chief Judge of the District of Columbia Court of Appeals, granting an extension
oftime until February 13,2009 to request an en banc of appeal. See Pet., Ex. 2, Order, Case
Nos. 05-CF-298 and 06-CO-1424.
Superior Court conviction may not be pursued in this Court, but may be pursued by motion under

D.C. Code § 23-110 in the Superior Court. See Mem. Op. Aka v. Warden (D.D.C. June 4,

2009).2

          Petitioner now asks this Court to grant the writ of audita querela, enjoining respondents

from deporting him and directing the respondents to release him from custody while his direct

and collateral appeals are pending. Pet. at 21. It is unclear whether the instant petition intends to

seek relief from the judgment of conviction or relief from the order of deportation. In either case

-   and without addressing whether the writ of audita querela is a viable means of obtaining the

relief the petitioner seeks - this Court does not have subject matter jurisdiction over over this

petition. While there is ample debate about the proper scope and use of the writ of audita

querela, there is no debate that the only court with authority to grant the writ is the court that

issued the underlying judgment or order that will be affected by granting the writ. See United

States v. Salgado, 692 F. Supp. 1265, 1269 n.3 (E.D. Wash. 1988) ("The authorities are

unanimous that only the court rendering judgment has the power to issue an extraordinary writ.

Thus, § 1651 does not create jurisdiction, but merely allows a court to exercise continuing

jurisdiction in aid of, or in supervising, its own judgments."); Telecommunications Research and

Action Center v. Federal Communications Commission, 750 F.2d 70, 77 (D.C. Cir. 1984) ("The

All Writs Act is not an independent grant of jurisdiction to a court; it merely permits a court to

issue writs in aid of jurisdiction acquired to grant some other form ofrelief."). Accordingly, the




        2 The petition also mentions that the petitioner filed a motion under D.C. Code § 23-110
alleging ineffective assistance of counsel. Pet. at 10.

                                                 -2-
petition will be dismissed without prejudice for lack of subject matter jurisdiction. A separate

order accompanies this memorandum opinion.


                                                      ~;(fb
                                                     AJI1itt~tes District Judge




                                               -3-